Case 4:18-cr-01013-CKJ-DTF Document 55 Filed 04/4 Of “Pag
|

|
United States District Court Po
District of Arizona

 

 

|

|
[oy__

 

 

 

CLERK U S DISTRICT ScuaT |
DISTRICT ¢ OF ARIZONA b

 

 

 

 

 

 

 

USA vs Matthew Bowen CR-18-01013-TUC-CKJ (DTF)
WITNESS LIST
Presiding Judge: Courtroom Deputy: Courtsmart
Cindy K. Jorgenson Rose Chavez
Hearing dates: Plaintiff Attorneys: Defense Attorney:
April 10, 2019 Monica Ryan/Lori Price Sean Chapman
Under
Pif |[Dft [Date sworn: |Date appeared: WITNESSES Rule
“|leevo-/ 3 ee Bevan hate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
